FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HASAN FERO; ZUMRUT FERO,                         No. 11-71218

              Petitioners,                       Agency Nos.         A099-580-340
                                                                     A099-580-344
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 8, 2013
                               Seattle, Washington

Before: W. FLETCHER, RAWLINSON, and EBEL,** Circuit Judges.

       Petitioners Hasan and Zumrut Fero challenge the BIA’s denial of

withholding of removal and CAT relief.

       1.    The Feros did not challenge the BIA’s denial of their CAT claims in




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable David M. Ebel, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
their opening brief and therefore their challenge is waived. See Castro-Martinez v.

Holder, 674 F.3d 1073, 1082-83 (9th Cir. 2011) (petitioner waived challenge to

denial of CAT relief by not raising it in his opening brief).




      2.     The Feros did not exhaust the argument that their family constituted a

social group and therefore this court lacks jurisdiction to review it. See Lee v.

Holder, 599 F.3d 973, 976 (9th Cir. 2010) (citing 8 U.S.C. § 1252(d)(1)).




      3.     Substantial evidence supports the BIA’s finding that the Feros were

not persecuted on account of their membership in a social group. The Feros’

purported social group–business owners who are indebted to the Turkish

mafia–lacks both the social visibility and particularity to render it a social group.

Apart from the fact that such individuals owe money to the mafia, there is no

immutable characteristic or voluntary relationship tying them together. See Ochoa

v. Gonzales, 406 F.3d 1166, 1170-71 (9th Cir. 2005) (holding that Colombian

business owners who rejected demands by drug-traffickers to engage in illicit

activity were not a social group because they were not bound by a voluntary

relationship or innate characteristic).

      PETITION DENIED.


                                      Page 2 of 2